— Casey, J. P.
Appeal from a decision of the Workers’ Compensation Board, filed May 24, 1989, as amended by decision filed March 12, 1990, which disallowed claimant’s application for workers’ compensation benefits as time barred.
Claimant appeals from a decision of the Workers’ Compensation Board which dismissed her claim on the basis of untimeliness. Claimant’s injury to her right elbow occurred on March 18, 1982. Claimant contends that the accident report she filed at the time was lost or misplaced by the employer. Claimant filed a new proof of claim on or about March 3, 1985. In response the employer filed a C-2 form on October 29, 1985, which purported to show injury to claimant’s right elbow in an accident which occurred in February 1982 or March 1982 and that the employer’s first knowledge of the injury was May 17, 1985. On November 15, 1985, the employer filed a C-7 form that raised the defense that the claim was time barred under Workers’ Compensation Law § 28. The Board sustained this defense and disallowed the claim.
The record is devoid of any evidence showing that a claim was filed in any of the accepted methods (by use of forms C-2, C-3, C-4) within the statutory period of two years after the accident. Claimant herself could have timely filed a C-3 form. Her failure to do so precludes her claim and her attempted resort to equitable estoppel to excuse its untimeliness. The Board’s decision was supported by substantial evidence and should be affirmed.
Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.